

116 HR 6966 IH: Responsibility and Accountability in Strategic Pandemic/Biodefense Planning Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6966IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Crow (for himself, Ms. Stefanik, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services, in cooperation with the Biodefense Steering Committee, to clarify the national biodefense strategy and associated implementation plan, and for other purposes.1.Short titleThis Act may be cited as the Responsibility and Accountability in Strategic Pandemic/Biodefense Planning Act of 2020 or the RASPP Act of 2020.2.Clarification of National Biodefense Strategy(a)In generalThe Secretary of Health and Human Services, in cooperation with the Biodefense Steering Committee, shall clarify the national biodefense strategy and associated implementation plan developed under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104) to clearly document agreed-upon processes, roles, and responsibilities for making and enforcing enterprise-wide decisions.(b)Specific clarificationsIn carrying out subsection (a), the Secretary of Health and Human Services shall work with the head of each agency participating in the Biodefense Steering Committee, including the Administrator of the Federal Emergency Management Agency, to—(1)enter into a memorandum of understanding, or take such other action as is necessary, to describe the roles and responsibilities of the Federal departments and agencies, including internal and external coordination procedures, in identifying and sharing information, as described in section 1086(b)(4) of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104(b)(4));(2)clarify roles, responsibilities, and processes for decision making that involves shifting resources across agency boundaries to more effectively or efficiently address enterprise-wide risk;(3)prepare an inventory and assessment of all existing strategies, plans, policies, laws, and interagency agreements with respect to biodefense;(4)establish a resource plan to staff, support, and sustain the efforts of the Biodefense Coordination Team;(5)clearly document guidance and methods for analyzing the data collected from agencies to include non-Federal resources and capabilities; and(6)not later than 90 days after the date of enactment of this Act, report to the appropriate congressional committees on possible implementation strategies, that will effectively and efficiently enhance information-sharing activities on biosurveillance data integration as identified in the national biodefense strategy and associated implementation plan described in subsection (a).(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:(1)The Committees on Armed Services of the House of Representatives and the Senate.(2)The Committees on Appropriations of the House of Representatives and the Senate.(3)The Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(4)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(5)The Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.